          Case 1:19-cv-01733-JLT Document 19 Filed 08/12/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11       EDWARD MARTINEZ,                                 Case No. 1:19-cv-01733-JLT (PC)

12                          Plaintiff,                    ORDER SETTING SETTLEMENT
                                                          CONFERENCE
13             v.
                                                          Date: September 25, 2020
14       J. DAVIS,                                        Time: 1:00 p.m.

15                          Defendant.
16

17            On June 24, 2020, the Court stayed this matter for 90 days and directed the parties to file a

18   notice indicating whether they agree to participate in an early settlement conference. (Doc. 15.)

19   The parties filed notices that they agree to do so. (Docs. 16, 17.)

20            Accordingly, the Court ORDERS:

21            1. This matter is set for a video/telephonic1 settlement conference before the undersigned

22                  on September 25, 2020, at 1:00 p.m.

23            2. This matter remains stayed until the completion of the settlement conference.

24            3. Defense counsel shall arrange for Plaintiff’s participation in the conference. Prior to

25                  the conference, counsel shall contact the undersigned’s courtroom deputy at

26                  shall@caed.uscourts.gov to arrange for the conference video room or telephone line.

27
     1
28    The defense SHALL appear via videoconference. The plaintiff will appear by telephone UNLESS the facility has
     capability to produce the plaintiff for videoconference.
     Case 1:19-cv-01733-JLT Document 19 Filed 08/12/20 Page 2 of 3


 1         The Court will issue a writ of habeas corpus ad testificandum, as appropriate.

 2      4. Each party or a representative with full authority to negotiate and enter into a binding

 3         settlement agreement shall participate in the conference. The failure of any counsel,

 4         party, or authorized person subject to this order to participate in the conference may

 5         result in the imposition of sanctions.

 6      5. Consideration of settlement is a serious matter that requires thorough preparation prior

 7         to the settlement conference. Participants in the conference must be prepared to

 8         discuss the claims, defenses, and damages.

 9      6. The parties shall submit confidential settlement conference statements no later than
10         September 11, 2020. Once the parties have submitted their statements, they shall file

11         a “Notice of Submission of Confidential Settlement Conference Statement” with the

12         court. The confidential settlement conference statements themselves should not be

13         filed with the court nor served on the opposing party. Defendant shall email his

14         statement to jltorders@caed.uscourts.gov. Plaintiff shall mail his statement, clearly

15         captioned “Confidential Settlement Conference Statement,” to United States District

16         Court, Attn: Magistrate Judge Jennifer L. Thurston, 2500 Tulare Street, Room 1501,

17         Fresno, CA 93721.

18      7. The confidential settlement conference statements should be no longer than 5 pages in

19         length, typed or neatly printed, and include:
20         a. A brief summary of the facts of the case;

21         b. A brief summary of the claims and defenses of the case, i.e., the statutory,

22             constitutional, or other grounds upon which the claims are founded;

23         c. A forthright discussion of the strengths and weakness of the case and an evaluation

24             of the likelihood of prevailing on the claims or defenses, from the party’s

25             perspective, and a description of the major issues in dispute;

26         d. An estimate of the party’s expected costs and time to be expended for further
27             discovery, pretrial matters, and trial;

28         e. A summary of past settlement discussions, if any; a statement of the party’s

                                                    2
       Case 1:19-cv-01733-JLT Document 19 Filed 08/12/20 Page 3 of 3


 1                 current position on settlement, including the amount the party would offer and

 2                 accept to settle (in specific dollar amounts); and a statement of the party’s

 3                 expectations for settlement discussions;

 4              f. A list of the individuals who will be attending the conference on the party’s behalf,

 5                 including names and, if appropriate, titles; and,

 6              g. If a party intends to discuss the settlement of any other actions or claims not raised

 7                 in this suit, a brief description of each action or claim, including case number(s), as

 8                 applicable.

 9        8.       No later than 14 days before the conference, the attorney for the defendant SHALL
10        contact Courtroom Deputy Clerk, Susan Hall, for instructions for the video conference.

11        Before that date, the defense attorney SHALL confirm with the plaintiff’s location of

12        housing whether videoconference is available for the plaintiff.

13
     IT IS SO ORDERED.
14

15     Dated:     August 11, 2020                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       3
